FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

JOSEPH PARK, by and through his        
Guardian ad Litem, Kyung Hee
Park; KYUNG HEE PARK,
                                             No. 04-55569
              Plaintiffs-Appellants,
                v.                            D.C. No.
                                           CV-03-02222-DSF
ANAHEIM UNION HIGH SCHOOL
                                              OPINION
DISTRICT; GREATER ANAHEIM
SELPA,
             Defendants-Appellees.
                                       
        Appeal from the United States District Court
           for the Central District of California
         Dale S. Fischer, District Judge, Presiding

                 Argued and Submitted
          December 7, 2005—Pasadena, California

                    Filed April 17, 2006

   Before: Robert R. Beezer, Cynthia Holcomb Hall, and
          Kim McLane Wardlaw, Circuit Judges.

                 Opinion by Judge Beezer;
 Partial Concurrence and Partial Dissent by Judge Wardlaw




                            4221
           PARK v. ANAHEIM UNION HIGH SCHOOL DISTRICT                   4225


                               COUNSEL

Benjamin Y. Kim, Torrance, California, for the plaintiffs-
appellants.

Jonathan J. Mott, Parker & Covert LLP, Tustin, California,
for the defendants-appellees.


                                OPINION

BEEZER, Circuit Judge:

   Joseph Park (“Joseph”) and his mother, Kyung Hee Park,
bring this action against the Anaheim Union High School Dis-
trict (“District”) and the Greater Anaheim Special Education
Local Plan Area. The complaint alleges that defendants have
failed to comply with procedural and substantive require-
ments of the Individuals with Disabilities Education Act, 20
U.S.C. § 1400 et seq.1 The Parks expressly challenge the
award of compensatory services and the denial of attorney’s
fees. The district court affirmed the decisions of the Hearing
Officer of the California Special Education Hearing Office in
part and modified minor details in part.




  1
    All references and citations to the Individuals with Disabilities Educa-
tion Act refer to the statute as in force at the time period in dispute (2001-
2002).
4226     PARK v. ANAHEIM UNION HIGH SCHOOL DISTRICT
   We have jurisdiction pursuant to 28 U.S.C. § 1291 and we
affirm.

                                I

   Joseph was born in 1990 with a genetic defect known as cri
du chat, cry of the cat, or 5p-syndrome. Deficits attributed to
his disability include developmental delay, deficient cognitive
ability, poor muscle tone, speech and language delay, gross
and fine motor delay, difficulty in muscle training and coordi-
nation, difficulty assimilating toilet training, self-care diffi-
culty, drooling and behavioral difficulties. Joseph has below
average cognitive ability; his I.Q. is below 70. His family’s
primary language is Korean.

  Joseph entered the Greater Anaheim public school district
as a special day class student at age three. He attended Salk
Elementary School within the Magnolia Elementary School
District. A satisfactory individualized education plan was
adopted and implemented for him. The Magnolia District
annually reviewed the individualized education plan.

   In March 2002, the Magnolia District conducted a triennial
review. Members of the Anaheim District participated to
facilitate Joseph’s anticipated transition at the end of the
school year. An audiology assessment was scheduled during
this review. An audiologist administered a HEAR Kit test as
part of the assessment. The audiologist could not reconcile
inconsistent results because of a buildup of cerumen (earwax)
in the subject’s ear canal. The district informed Joseph’s
mother that it was her obligation to remove the cerumen or
have it removed by a medical professional before the assess-
ment could be completed. The cerumen was not removed and
the assessment was never completed.

   A special education consultant, qualified to administer cer-
tain vision tests, conducted a vision assessment and found that
Joseph’s vision was not hindering his education. The Parks
          PARK v. ANAHEIM UNION HIGH SCHOOL DISTRICT      4227
believe that Joseph is afflicted with double vision and optic
nerve damage which the assessment failed to identify.

   Based in part on the completed assessments, the Anaheim
District and Special Education Local Plan Area recommended
that Joseph be placed in a special education school for the
2001-2002 extended school year and the 2002-2003 school
year. Joseph’s parents contested the recommended placement
and had Joseph attend a summer camp during the 2001-2002
extended school year. Joseph’s mother requested new psycho-
logical, occupational therapy, physical therapy and speech
and language assessments. The requested assessments took
place over the summer and during the fall. There were no fur-
ther attempts to administer the audiology and vision assess-
ments.

   In June 2002, the Parks requested a due process hearing
naming Magnolia and Anaheim Districts as respondents.2
Joseph attended a special day class at Lexington Junior High
School pursuant to a confidential mediated interim agreement.
Joseph’s mother, along with her attorney and a translator, par-
ticipated in October and November meetings to develop an
individualized education plan, which the Anaheim District
implemented in November 2002. The District conducted a
functional behavior assessment and then created a proposed
behavior intervention plan that it presented at a November
individualized education plan meeting. The behavior interven-
tion plan was not implemented because Joseph’s mother con-
tested the program’s suitability.

   A Hearing Officer of the California Special Education
Hearing Office conducted a full hearing with both sides pre-
senting witnesses and evidence. The Hearing Officer found:
(1) the District conducted appropriate assessments and tested
Joseph in all areas of suspected disability, (2) Joseph was
denied a free and appropriate public education for the 2001-
  2
   Appellants later settled with the Magnolia District.
4228     PARK v. ANAHEIM UNION HIGH SCHOOL DISTRICT
2002 extended school year because the District failed to
establish that it made a clear written offer of placement at the
Hope School for that period, (3) Joseph was denied a free and
appropriate public education from the first week of September
through November 6, 2002 because the individualized educa-
tion plan had not been implemented, (4) the proposed individ-
ualized education plan, in place as of November 6, 2002, was
appropriate but the District needed to add self-help goals for
buttoning, zipping and toilet training, (5) the District must
provide compensatory education services to Joseph’s teachers
for Joseph’s benefit and (6) the District prevailed on every
issue but provision of a free and appropriate public education
for extended school year 2001-2002 and September through
November 2002 and compensatory services. The parties are in
agreement on other issues.

   Appellants brought suit in district court. The parties filed
cross-motions for summary judgment and after a hearing the
court entered final judgment. Appellants now challenge the
following district court determinations: (1) Joseph was not
prejudiced by any of the alleged violations of the Individuals
with Disabilities Education Act’s procedural safeguards, (2)
the individualized education plan implemented in November
2002 does not deny Joseph a free and appropriate public edu-
cation, (3) compensatory education services were properly
awarded directly to the school teachers and (4) the District is
not required to pay attorney’s fees to Appellants for the costs
of the due process hearing.

                               II

   The Individuals with Disabilities Education Act is satisfied
if the State complies with the Act’s procedures and an “indi-
vidualized educational program developed through the Act’s
procedures [is] reasonably calculated to enable the child to
receive educational benefits[.]” Amanda J. ex rel. Annette J.
v. Clark County Sch. Dist., 267 F.3d 877, 890 (9th Cir. 2001)
         PARK v. ANAHEIM UNION HIGH SCHOOL DISTRICT        4229
(quoting Bd. of Educ. of Hendrick Hudson Cent. Sch. Dist. v.
Rowley, 458 U.S. 176, 207 (1982)).

   We accord the Hearing Officer’s determinations due weight
because they were thorough and careful: the hearing lasted
over eight days, the Hearing Officer was engaged in the hear-
ing and questioned the witnesses to ensure the record con-
tained complete information and that he understood the
testimony. The decision entered by the Hearing Officer con-
tains a complete factual background as well as a discrete anal-
ysis supporting the ultimate conclusions. See Seattle Sch.
Dist., No. 1 v. B.S., 82 F.3d 1493, 1499 (9th Cir. 1996).

                               A

   [1] Individuals with Disabilities Education Act relief is
appropriate if procedural violations deprive Joseph of an edu-
cational opportunity (prejudice) or seriously infringe his par-
ents’ opportunity to participate in the formulation of the
individualized education plan. W.G. v. Bd. of Trs. of Target
Range Sch. Dist., No. 23, 960 F.2d 1479, 1484 (9th Cir. 1992)
(“Target Range”). Appellants assert procedural violations
which caused a denial of a free and appropriate public educa-
tion. These include: (1) failure to undertake a medical exami-
nation for diagnostic or evaluation purposes leading to a
completion of the audiology assessment, (2) failure to address
the suspected vision disorder, (3) failure to consult or invite
persons most knowledgeable about Joseph to assist in devel-
oping the individualized education plan, (4) development of
the behavior intervention plan without considering the views
of the individualized education plan team or Joseph’s parents
and (5) failure to assess Joseph using his primary language
when it was feasible to do so.

   [2] First, California Education Code § 56320(f) requires a
student be tested in all areas related to the suspected disabil-
ity. Cal. Educ. Code § 56320(f). The District undertook an
audiology assessment and administered a HEAR Kit test. An
4230     PARK v. ANAHEIM UNION HIGH SCHOOL DISTRICT
excessive buildup of cerumen (earwax) prevented the
audiologist from reconciling inconsistent results. The District
fulfilled its duty by notifying Joseph’s mother (who was pres-
ent and later reminded) that it was her obligation to remove
the cerumen or have it removed by a medical professional as
a condition for test completion. There was no procedural vio-
lation.

   [3] Second, Appellants allege the vision assessment was
flawed because the special education consultant was unquali-
fied to assess for double vision or optic nerve damage. The
District is not required to assess double vision or optic nerve
damage if it does not affect a child’s educational needs. See
Cal. Educ. Code § 56320. Because the District’s consultant
found that Joseph’s vision was not hindering his education,
there was no procedural violation.

   [4] Third, Appellants allege the District violated their pro-
cedural rights and denied Joseph an educational opportunity.
The Appellants believe that failure to include and consider all
available information from people knowledgeable about
Joseph in the development of the individualized education
plan violated the Act. Joseph has received that to which he is
entitled. An individualized education plan has been developed
for him as a result of his records, observations, assessments
by qualified individuals and participation by his parents. See
20 U.S.C. § 1415(b)(1); Cal. Educ. Code § 56320(g); Target
Range, 960 F.2d at 1484; 34 C.F.R. § 300.533(a)(1). A quali-
fied administrator conducted a thorough hearing to review the
individual education plan and, after considering testimony
from Joseph’s mother and the child’s personal physician,
largely approved of the District’s proposal but supplemented
the plan with further goals. See 20 U.S.C. § 1414(d)(1)(B)(vi).
There was no procedural violation.

  [5] Fourth, the District did not violate the Individuals with
Disabilities Education Act’s procedures when it conducted a
suitable functional behavioral assessment and subsequently
           PARK v. ANAHEIM UNION HIGH SCHOOL DISTRICT                 4231
proposed a behavior intervention plan. See 34 C.F.R.
§ 300.346. The individualized education plan team and
Joseph’s parents had an opportunity to discuss the plan when
it was proposed. Joseph’s mother exercised her rights by con-
testing the behavior intervention plan and then challenging the
plan through the statutory procedures. There was no proce-
dural violation.

   [6] Fifth, Appellants allege the District’s failure to assess
Joseph in his primary language when it was feasible to do so
was a procedural error that caused Joseph prejudice. The Indi-
viduals with Disabilities Education Act requires assessment
materials be “provided and administered in the child’s native
language or other mode of communication, unless it is not
feasible to do so.” 20 U.S.C. § 1414(b)(3)(A)(ii) (emphasis
added); accord Cal. Educ. Code § 56320(b)(1); 34 C.F.R.
§ 300.532; Cal. Code Regs. tit. 5, § 3023(a). Five assessments
are at issue: speech and language, occupational therapy, phys-
ical therapy, vision and psychological. Joseph’s mother con-
sented to the assessment plan, which specified that the speech
and language assessment was to be conducted in English.
There was no procedural violation. The occupational therapy,
physical therapy and vision assessments were nonverbal.
There was no procedural violation. The psychological assess-
ment was largely nonverbal. A Korean interpreter was present
during the verbal portions of the assessment but direct verbal
cues were not given in Korean. The Hearing Officer agreed
with the psychologist that giving Korean cues would have dis-
turbed the validity of the test; native language administration
was not feasible. There was no procedural violation.3
  3
   Even if we disagreed with the Hearing Officer and assumed without
deciding that it was feasible (i.e., not detrimental to the assessment’s
validity) to give verbal cues in Korean, this limited portion of the psycho-
logical assessment would be the only evidence of procedural error. Such
a procedural violation entitles Joseph to relief only if Appellants show it
caused Joseph prejudice. See Target Range, 960 F.2d at 1484. Appellants
offer no evidence that Joseph did not understand the cues given. There is
no evidence that the results of the psychological assessment caused Joseph
to be denied a suitable educational opportunity.
4232     PARK v. ANAHEIM UNION HIGH SCHOOL DISTRICT
                               B

   [7] Joseph has received a free and appropriate education if
his instruction (1) addresses his unique needs, (2) provides
adequate support services so he can take advantage of the
educational opportunities and (3) is in accord with the indi-
vidualized education program. Capistrano Unified Sch. Dist.
v. Wartenberg ex rel. Wartenberg, 59 F.3d 884, 893 (9th Cir.
1995) (citing Rowley, 458 U.S. at 188-89). The parties do not
dispute Joseph’s needs or that the instruction is in accord with
the individualized education plan that has been developed for
Joseph. Appellants contend that the District failed to provide
adequate support services to allow Joseph to meet the pro-
posed educational goals. The Hearing Officer carefully con-
sidered testimony by the District and Appellants on the issue
of related services. Though Appellants’ witnesses testified
that related therapy services could benefit Joseph, the District
presented evidence that such services were not necessary for
Joseph to reach the individualized education plan goals. The
Hearing Officer’s decision partially discredited Appellants’
witnesses for using unreliable or invalid methods of testing.
The Hearing Officer also agreed with the District that Joseph
could achieve the goals of the individualized education plan
through alternative communications, ongoing practice at
home with his mother and ongoing adaptive physical educa-
tion. Because we accord the Hearing Officer’s findings due
weight and the evidence does not conclusively demonstrate
related therapy services are necessary to ensure Joseph
receives “some educational benefit,” we agree that there was
no substantive violation of the Individuals with Disabilities
Education Act. Rowley, 458 U.S. at 198-201.

                              III

   [8] Compensatory education services can be awarded as
appropriate equitable relief. 20 U.S.C. § 1415(i)(2)(B)(iii)
(“shall grant such relief as the court determines appropriate”);
Parents of Student W. v. Puyallup Sch. Dist., 31 F.3d 1489,
         PARK v. ANAHEIM UNION HIGH SCHOOL DISTRICT        4233
1496-97 (9th Cir. 1994). “Appropriate relief is relief designed
to ensure the student is appropriately educated within the
meaning of the Individuals with Disabilities Education Act.”
Parents of Student W., 31 F.3d at 1497. The courts have dis-
cretion on how to craft the relief and “[t]here is no obligation
to provide a day-for-day compensation for time missed.” Id.
We review the Hearing Officer’s and the district court’s
award of compensatory education services for abuse of discre-
tion. Id. at 1496.

   After balancing the parties’ conduct, the Hearing Officer
concluded that while it was appropriate for Joseph to receive
compensatory education it would be speculative to award ser-
vices directly to Joseph. The testimony was unclear whether
Joseph would benefit from direct compensatory education.
The Hearing Officer decided to direct that the services be
made available to Joseph’s special education teacher in the
amount of thirty minutes per week for the remainder of the
2002-2003 school year and to his Anaheim Union High
School District teacher for the 2002-2003 extended school
year. The Hearing Officer ordered that the services address
the implementation of the individualized education plan’s
self-help goals and objectives. The district court affirmed the
relief as ordered for Joseph’s unique needs and the District’s
conduct.

   [9] The award was designed to compensate Joseph for the
District’s violations by better training his teachers to meet
Joseph’s particular needs. The Individuals with Disabilities
Education Act does not require compensatory education ser-
vices to be awarded directly to the student. The Hearing Offi-
cer and the district court did not abuse their discretion when
they awarded compensatory education services to Joseph in
the form of individualized instruction for Joseph’s teachers
that addressed the implementation of the individualized edu-
cation plan’s self-help goals and objectives.
4234     PARK v. ANAHEIM UNION HIGH SCHOOL DISTRICT
                               IV

   [10] “[T]he court, in its discretion, may award reasonable
attorneys’ fees as part of the costs to the parents of a child
with a disability who is the prevailing party.” 20 U.S.C.
§ 1415(i)(3)(B). Because the determination on an award of
attorney’s fees is solely with the district court, we review for
abuse of discretion. Shapiro ex rel. Shapiro v. Paradise Valley
Unified Sch. Dist., 374 F.3d 857, 861 (9th Cir. 2004).

   [11] The district court did not abuse its discretion by find-
ing that the District prevailed on “all significant issues” and
the Appellants prevailed only “on some minor issues.”
Though Appellants obtained some relief (a finding of denial
of a free and appropriate public education for one extended
school year and one period of less than three months, limited
compensatory services awarded directly to the teachers, sup-
plemented self-help goals and requiring the District to con-
duct a new functional behavior assessment and implement a
behavior intervention plan), the District prevailed on all pro-
cedural violations issues and the larger substantive free and
appropriate public education issue (the proposed individual-
ized education plan of November 2002). The district court did
not abuse its discretion by determining the Appellants’ relief
was de minimis. See Shapiro, 374 F.3d at 865 (citing Parents
of Student W., 31 F.3d at 1498). Though the district court
might have been within its discretion to award Appellants
attorney’s fees, we cannot say the district court abused its dis-
cretion in not awarding fees.

  AFFIRMED.



WARDLAW, Circuit Judge, concurring in part and dissenting
in part:

   I respectfully dissent from the majority’s conclusions that
(1) Park prevailed only on “minor” issues, and (2) the district
         PARK v. ANAHEIM UNION HIGH SCHOOL DISTRICT          4235
court did not abuse its discretion in denying his attorney’s
fees. The district court’s determination that Park was not the
prevailing party was an abuse of discretion. See Shapiro v.
Paradise Valley Unified Sch. Dist. No. 69, 374 F.3d 857, 865
(9th Cir. 2004). The majority mischaracterizes the issues on
which Park prevailed as “minor” or “de minimis,” even while
conceding that “the district court might have been within its
discretion to award [Joseph] attorney’s fees.” Given the very
narrow discretion a district court has to deny fees in claims
brought under the Individuals with Disabilities Education Act
(IDEA), the majority opinion ignores not only the letter of the
law, but also the spirit and purpose of allowing attorney’s fees
in cases where parents have been forced to litigate for years
against school districts to get all or part of what the IDEA
requires in the first place.

                                I.

   When Joseph Park was three years old, he was diagnosed
with a rare genetic defect known as 5p-syndrome (also known
as Cri du Chat syndrome), which is caused by a deletion on
chromosome 5. At that time, according to Joseph’s father,
Joseph was able to speak only two words, and he was not yet
walking. As a result of this disorder, Joseph has low muscle
tone, suffers from speech and language delays and gross and
fine motors skills delays, has difficulty in muscle training and
coordination, and has deficient cognitive ability, limited ver-
bal ability, and behavioral difficulties. Joseph has difficulty
toilet training, is unable to control his drooling, and has diffi-
culties buttoning and zipping his clothing and tying his shoes
on his own.

   Joseph attended elementary school within a special day
class at the mainstream elementary school in the Magnolia
District from the time he was three until June 2002, when he
was twelve. In the spring of 2002, the Magnolia District con-
ducted a triennial assessment of Joseph. The District con-
cluded that for the 2001-2002 extended school year (ESY)
4236     PARK v. ANAHEIM UNION HIGH SCHOOL DISTRICT
and the 2002-2003 school year, Joseph should be placed in
the Hope School, a special education school on a small cam-
pus that is separated from the other local schools. Joseph’s
mother had concerns about the District’s assessment of
Joseph, and after visiting the Hope School in May 2002, she
decided that Hope was not appropriate for Joseph. In June
2002, Joseph’s mother exercised her right to request a due
process hearing before the California Special Education Hear-
ing Office. Because Joseph’s mother did not agree with the
placement in the restrictive Hope School, Joseph spent that
summer at a church-operated summer camp program. During
this time, Joseph’s mother also arranged for Joseph to be eval-
uated by an independent speech-language therapist and an
occupational therapist. In August 2002, the Anaheim District
entered into a mediated interim agreement with Joseph. Pur-
suant to the agreement, Joseph was enrolled in a special day
class for disabled children at the Lexington Junior High
School, and the District formulated a plan for assessments of
Joseph. The District’s assessments of Joseph took place dur-
ing September and October 2002 (and formed the basis for
some of the claims Joseph Park presented before us). In
November 2002, the District again concluded that the Hope
School was an appropriate placement for Joseph, and it for-
mulated Joseph’s full educational plan and goals.

   The due process hearing commenced later that month. The
Hearing Officer rendered his decision four months later, in
March 2003, determining that because it was not the least
restrictive environment available, the Hope School was
indeed not an appropriate placement for Joseph, as Joseph’s
mother had determined almost one year earlier, and holding
that the District was required to supplement Joseph’s self-help
goals and objectives. Joseph’s mother then exercised her right
to pursue a civil action. In February 2004, the district court
ordered the District to comply with the Hearing Officer’s
order. As a result, the District was required to formulate new
goals and objectives for Joseph, to compensate Joseph’s spe-
cial education teacher for providing weekly occupational ther-
         PARK v. ANAHEIM UNION HIGH SCHOOL DISTRICT         4237
apy consultative services to Joseph, to undertake a new
functional behavior assessment of Joseph, and to develop a
behavior intervention plan for Joseph. Because of Joseph’s
mother’s efforts in advocating for her son, Joseph obtained
placement in a special day class at Lexington Junior High
School. Instead of being cloistered in a segregated special
education school, as the District had deemed acceptable,
Joseph was able to attend a mainstream school and integrate
into society as best he can, as is required by the IDEA. At the
time of the due process hearing, Joseph was twelve years old.
He is now sixteen and still fighting to obtain what is under the
IDEA his statutory right.

                               II.

   The IDEA is the primary federal legislation that supports
special education and related services for children with dis-
abilities. The IDEA is premised on the notion that
“[i]mproving educational results for children with disabilities
is an essential element of our national policy of ensuring
equality of opportunity, full participation, independent living,
and economic self-sufficiency for individuals with disabili-
ties.” 20 U.S.C. § 1400(c)(1). With that principle guiding the
legislation, the IDEA seeks to “ensure that all children with
disabilities have available to them a free appropriate public
education that emphasizes special education and related ser-
vices designed to meet their unique needs and prepare them
for further education, employment, and independent living”;
“to ensure that the rights of children with disabilities and par-
ents of such children are protected”; and “to assist States,
localities, educational service agencies, and Federal agencies
to provide for the education of all children with disabilities.”
Id. § 1400(d)(1).

   Federal funding for state and local educational agencies
under the IDEA is conditioned on the requirement that states
provide a free appropriate public education (FAPE) to each
disabled child. 20 U.S.C. § 1412(a). When Congress enacted
4238     PARK v. ANAHEIM UNION HIGH SCHOOL DISTRICT
the IDEA’s predecessor, the Education for the Handicapped
Act, in 1975, it authorized the federal government to pay up
to 40% of the “excess” cost of educating a child with
disabilities—the difference between the cost of educating a
child with disabilities and the cost of educating a child with-
out disabilities. See Congressional Research Service, Individ-
uals with Disabilities Education Act (IDEA): Current Funding
Trends, Feb. 11, 2005, at 8, available at http://digital.library.
unt.edu/govdocs/crs//data/2005/upl-meta-crs-6209/RL32085_
2005Feb11.pdf?PHPSESSID=a8756a35fe20505c3d9cd827
b6100443. Despite the authorization, however, federal fund-
ing has never matched the 40% goal. In FY 1995, Congress
appropriated only $2,322,915,000 to states for education of
school-aged with disabilities—only 7.80% of estimated
excess cost. Id. at 9. Had Congress appropriated the amount
it aspired to, the eligible states would have received
$11,872,137,000. In FY 2002, at the time Joseph’s struggle to
obtain an appropriate education began, Congress appropriated
$7,512,533,000, some 15.45% of excess cost, rather than
$19,446,407,000, which would have totaled 40% of excess
cost. While the percentage of excess cost that the federal gov-
ernment has provided to eligible states has continually
increased throughout the years, appropriations still do not
reach even 20% of increased cost despite numerous congres-
sional pleas for “full funding” of the 40% goal. See id.; see
also IDEA Full Funding Act, S. 2185, 109th Cong. (2006);
Mandatory IDEA Full Funding Compromise Act, H.R. 3145,
109th Cong. (2005); Mandatory IDEA Full Funding Compro-
mise Act, H.R. 3802, 108th Cong. (2004); IDEA Full-
Funding Act of 2003, S. 939, 108th Cong. (2003); Full Fund-
ing for IDEA Now Act of 2003, H.R. 823, 108th Cong.
(2003); Helping Children Succeed by Fully Funding the Indi-
viduals with Disability Education Act (IDEA), S. 466, 107th
Cong. (2001); IDEA Full Funding Act of 2000, S. 2341,
106th Cong. (2000).

  Given the failure to reach the goals set out when the IDEA
and its predecessor were enacted, it is no surprise that states
         PARK v. ANAHEIM UNION HIGH SCHOOL DISTRICT        4239
and local school districts appear reluctant to provide truly
appropriate public education for children with disabilities. At
the time of the initiation of this action, school districts were
being forced to pay for more than 85% of the cost of educat-
ing children with disabilities. At a time when general educa-
tion in most school districts is increasingly underfunded,
shouldering the burden of costly evaluations and education
programs for disabled children grows more difficult every
year. But the failure of Congress to reach 40% funding does
not give states and school districts license to deny disabled
children the education to which they are entitled. Under the
IDEA, states receiving federal funding are required to provide
every disabled child a free public education that is appropriate
for the child’s needs, no matter how inadequate that federal
funding may be. That the districts are strapped for cash does
not entitle them to skimp on an individual’s education. Nor
should it suggest to courts that they can decline to award
attorney’s fees in cases such as this where the parents of dis-
abled children clearly prevail on significant issues.

                              III.

   For the purpose of attorney’s fees awards, a prevailing
party is defined as “a party which ‘succeed[s] on any signifi-
cant issue in litigation which achieves some of the benefit the
parties sought in bringing the suit.’ ” Parents of Student W. v.
Puyallup Sch. Dist., No. 3, 31 F.3d 1489, 1498 (9th Cir. 1994)
(alteration in original) (emphasis added) (quoting Hensley v.
Eckerhart, 461 U.S. 424, 433 (1988)). Park succeeded on sev-
eral issues and achieved much of the benefit he sought in
exercising his rights to a due process hearing and to bring a
civil suit. The Hearing Officer determined, and the district
court affirmed, that the District had denied Joseph a FAPE for
the 2001-2002 extended school year (ESY) and for September
2002 through November 2002. To remedy the denial of a
FAPE, the Hearing Officer required the District to provide
compensatory education, which was awarded to Joseph in the
form of services provided by his classroom teacher for thirty
4240     PARK v. ANAHEIM UNION HIGH SCHOOL DISTRICT
minutes per week for the remainder of the 2002-2003 school
year and ESY, relief which the district court affirmed. In addi-
tion, the Hearing Officer found that although the goals and
objectives the District formulated were generally appropriate
for Joseph, the District needed to supplement the proposed
IEP for Joseph that was in place beginning in November 2002
by adding self-help goals for buttoning, zipping, and toilet
training. Finally, the Hearing Officer agreed with Joseph’s
contention that the District had failed to offer Joseph an
appropriate program at the Hope School and that the Hope
School was not Joseph’s “least restrictive environment.” See
20 U.S.C. § 1412(a)(5)(A) (conditioning state eligibility for
federal funding on requirement that states educate disabled
children with nondisabled children and remove disabled chil-
dren “from the regular educational environment . . . only
when the nature or severity of the disability of a child is such
that education in regular classes with the use of supplemen-
tary aids and services cannot be achieved satisfactorily”).
Accordingly, the Hearing Officer called for implementation of
a new functional behavior assessment (FBA) and behavioral
intervention plan (BIP).

   Park’s successes cannot be regarded as insufficient to ren-
der Park a “prevailing party,” even acknowledging that the
District also prevailed on some issues. A party is “prevailing”
where it can “point to a resolution of the dispute which
changes the legal relationship between itself and the defen-
dant.” Texas State Teachers Ass’n v. Garland Indep. Sch.
Dist., 489 U.S. 782, 792 (1989), quoted in Kletzelman v.
Capistrano Unified Sch. Dist., 91 F.3d 68, 71 (9th Cir. 1996);
see also Texas State Teachers Ass’n, 489 U.S. at 792-93
(“The touchstone of the prevailing party inquiry must be the
material alteration of the legal relationship of the parties.”).
Park’s successes satisfy this standard. As a result of Park’s
claim, the District was obligated to provide for consultative
services by Joseph’s special education teacher, to formulate
self-help goals, to undertake an FBA, and to implement a new
BIP. Park’s litigation successes resulted in a significant
          PARK v. ANAHEIM UNION HIGH SCHOOL DISTRICT                 4241
change in the District’s legal obligations toward Park, which
renders Park a prevailing party.

   That Park failed to prevail on all of his claims does not pre-
clude a determination that he was the prevailing party. A pre-
vailing party need not succeed on all issues, but only on
“ ‘any significant issue.’ ” Parents of Student W., 31 F.3d at
1498 (emphasis added) (quoting Hensley, 461 U.S. at 433).
Moreover, a prevailing party need not achieve all of the relief
claimed, but merely “some of the benefit the parties sought in
bringing the suit.” Id. (internal quotation marks omitted); see
also Shapiro, 374 F.3d at 865 (“[I]t is also true that a party
may be accorded prevailing party status by being awarded
‘some relief by the court,’ ” (quoting Buckhannon Bd. & Care
Home, Inc. v. W. Va. Dep’t of Health & Human Res., 532
U.S. 598, 603-04 (2001))); Me. Sch. Admin. Dist. No. 35 v.
Mr. & Mrs. R., 321 F.3d 9, 15 (1st Cir. 2003) (noting that a
prevailing party must “succeed on the merits of a claim or
defense,” but that “a party may be considered ‘prevailing’
even without obtaining a favorable final judgment on all (or
even the most crucial) of her claims”), quoted in Shapiro, 374
F.3d at 865. Here, Park has clearly prevailed in obtaining
some of the relief he sought.

   Moreover, a prevailing party need not prevail on what may
be considered the “central” issue of the case. In Texas State
Teachers Ass’n, the Supreme Court found that the teachers’
union was the prevailing party in its § 1983 claim challenging
a school board policy, even though the union had not been
granted relief on what was identified by a divided panel of the
Fifth Circuit Court of Appeals as the “main thrust” of the action.1
489 U.S. at 787 (internal quotation marks omitted). Rejecting
the “central issue” test for determining prevailing party status,
the Court held that a party could be deemed “prevailing” even
  1
    While Texas State Teachers Ass’n is a § 1983 case deciding a motion
for attorney’s fees under § 1988, the Ninth Circuit has adopted its reason-
ing and result in IDEA cases. See, e.g., Kletzelman, 91 F.3d at 71.
4242     PARK v. ANAHEIM UNION HIGH SCHOOL DISTRICT
despite failure on a “central” issue as long as the party had
prevailed on “any significant issue in litigation which
achieve[d] some of the benefit the parties sought in bringing
suit.” Id. at 792-93 (alteration in original) (internal quotation
marks omitted). The Court noted that distinguishing between
success on primary and secondary issues, or on central and
tangential issues, is “essentially unhelpful” in defining a pre-
vailing party. Thus, whether Park’s successes are on “central”
or “primary” issues is irrelevant; the only salient question is
whether the claims on which he prevailed are significant.

   Of course, despite the general rule that the degree of suc-
cess does not bear on the threshold question of eligibility for
an attorney’s fees award, the Ninth Circuit has held that if
success is insignificant, then a court may find that a party that
succeeds on some claims is nonetheless not a prevailing party.
Specifically, attorney’s fees may be properly denied “[w]here
the plaintiff’s success on a legal claim can be characterized as
purely technical or de minimis.” Kletzelman, 91 F.3d at 71
(internal quotation marks omitted). Here, however, Park’s
successes materially altered the education he receives.
Because he chose to exercise his rights under the IDEA, the
District was forced to reassess the objectives and plan for
Joseph Park’s education and to provide for compensatory edu-
cation to remedy its failure to provide a FAPE during several
months of his education.

   The issues on which Joseph prevailed are not technical or
de minimis, as the majority would have it; rather, they go to
the very essence of the IDEA. The determination by the Hear-
ing Officer and the district court that Joseph was denied a
FAPE the 2001-2002 ESY and for September 2002 through
November 2002—even setting aside the other issues on which
Joseph prevailed—is the most significant of successes possi-
ble under the IDEA. At the heart of the Act is the requirement
that each disabled child receive a free appropriate public edu-
cation that is tailored to his or her unique individual needs,
see 20 U.S.C. § 1400(d)(1)(A), and the necessity of providing
         PARK v. ANAHEIM UNION HIGH SCHOOL DISTRICT          4243
education that is effective in “ensuring equality of opportu-
nity, full participation, independent living, and economic self-
sufficiency for individuals with disabilities,” see id.
§ 1400(c)(1), (d)(4). It is impossible to reconcile the majori-
ty’s conclusion that Joseph’s success was “minor” with the
goals and statutory framework of the IDEA.

   The majority’s decision to affirm the district court’s denial
of fees, even though Joseph succeeded in proving that the
District denied him a FAPE and has obtained significant
relief, offers only discouragement to families with disabled
children. Denial of attorney’s fees chills the exercise of their
rights to pursue due process hearings and civil actions on sim-
ilarly meritorious claims. It only encourages school districts
to spend their resources fighting families who wish to vindi-
cate their rights under the IDEA, rather than spending these
resources where they should be spent—on providing public
education to the disabled. Fee awards are generally the only
mechanism through which disabled litigants with limited
resources are able to vindicate their rights under the IDEA.
The ability of plaintiffs to recover fees when they prove they
have been denied their rights under the IDEA is central to the
statutory framework of the Act. The fee provision of the
IDEA, which originated in Congress’s enactment of the
Handicapped Children’s Protection Act to overrule the
Supreme Court holding in Smith v. Robinson, 468 U.S. 992
(1984), that the Education for the Handicapped Act (the
IDEA’s predecessor) did not allow attorney’s fees for prevail-
ing parties, allows plaintiffs to act as private attorneys general
to exercise their rights. This is precisely why “[a] district
court’s discretion to deny a request for attorneys’ fees is nar-
row.” Kletzelman, 91 F.3d at 70 (citing Abu-Sahyun v. Palo
Alto Unified Sch. Dist., 843 F.2d 1250, 1252 (9th Cir. 1988)).
If a district court’s discretion to deny requests for attorneys’
fees were not so narrow, attorneys would be loath to take on
any IDEA claim in which the client may be unable to pay for
representation. Joseph had a valid claim, which the Hearing
Officer recognized, and for which the district court affirmed
4244     PARK v. ANAHEIM UNION HIGH SCHOOL DISTRICT
Joseph merited relief. Lawyers will only bring these cases if
they know that they will be compensated when they prevail.
The majority’s decision to affirm the denial of attorney’s fees
to a party which clearly prevailed on significant issues,
despite the majority’s own acknowledgment that fees “might
have been” within the discretion of the district court, will
serve not only to deny Joseph Park the relief he deserves, but
also to encourage school districts to violate the IDEA, while
further discouraging families of disabled children from fight-
ing for their rights under the IDEA.